DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on August 8, 2022.  As directed by the amendment, Claims 37-42,44-50,52-54, and 56-59 are allowable over the prior art.
Regarding the Office Action filed May 6, 2022:
Applicant has resolved all rejections under Double Patenting.  A Terminal Disclaimer was filed August 8, 2022.  Therefore, those rejections are withdrawn.  See Reasons for Allowance below for more details.  It is noted that the Reasons for Allowance are identical to the indication of Allowable Subject Matter in the previous Office Action.
Reasons for Allowance
Claims 37-42,44-50,52-54, and 56-59 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 37 discusses an aerosol delivery device, comprising: a body defining a chamber having a first end and second end, the first end having a closed base, the closed base includes: a boss extending into the chamber and defining an air inlet located at the first end, an inlet valve mounted on the boss; a patient port in fluid communication to a patient interface and located at the second end; and an aerosol port extending through a radially outermost surface of the body and in fluid communication with the chamber, the aerosol port positioned between the closed base and the patient port.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 37.
Claim 47 discusses an aerosol delivery device similar to the device in Claim 37 and further includes the patient port’s longitudinal axis being in the same direction as the air inlet’s longitudinal axis and the patient interface being located at the second end.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 47.
Claim 53 discusses an aerosol delivery device similar to the device in Claim 37 and Claim 47 and further includes the boss being spaced from the body to define a well, the aerosol port being perpendicular, and the patient interface being at an angle.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 53.
Several prior art similar to the claimed invention are discussed below.
Fink et al. (US 2011/0108025) discusses an aerosol transfer device for medical aerosol generators.  Though the device has a similar shape and structure to the instant invention, Fink has several key differences.  Fink has an inlet 20 and valve 32 that is within the interior space of the housing (Fink: Fig 3) and that inlet and valve are not on the outside of the device.  Air flows through the apertures 56 to go into the device and interact with the inlet and valve (Fink: Fig 1).  There is no boss extending into the chamber where the valve is present.  There is no reason to modify this chamber to have a boss as the small diameter of the inlet has no room to provide for a boss and the inlet is a tubular-like structure (Fink: Fig 4).  The inlet is also never discussed to be at the base of the device.  Additionally, the port for the nebulizer 14 is not on the radially outermost surface of the body, but instead is at the top of the device (Fink: Fig 2).  It would be unreasonable to relocate the nebulizer to another place on the device, specifically the sides of the device, since it would interfere with the apertures 56.  Therefore, Fink does not disclose the claimed invention of Claim 37.  Similar arguments are applied to Claims 47 and 53.
Johnson et al. (US 7,204,245) discusses an aerosol medication delivery apparatus.  Though the device has an inlet valve and a connection to a nebulizer/aerosolizer, Johnson lacks the boss at the closed base of the device.  A stem valve 26 is shown to be positioned in the inlet 22 (Johnson: Fig 4) but nothing indicates the presence of a boss inside the device.  Since the stem valve 26 is shown to have flush surfaces on either side of the valve and the body of the device is shaped in a particular fashion, there is no reason for the body to be modified in shape in order to accommodate for a boss within the device.  Figs 14 and 15 appear to show a boss of some kind, but this feature is never elaborated further.  The device in Figs 14 and 15 also have the aerosolizer/nebulizer and mouthpiece in positions that are drastically different from the positions of the aerosol port and patient port in the instant claims.  Therefore, Johnson does not disclose the claimed invention of Claim 37.  Similar arguments are applied to Claims 47 and 53.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785